Doerr and Denman, JJ.
(dissenting).
We agree that defendant’s use of the “Working Stress Design Method” instead of the “Ultimate Strength Design Method” in preparing an analysis of the physical condition of plaintiffs’ hotel structure does not constitute engineering malpractice. Nor does the failure to utilize both methods of analysis in preparing its report constitute negligence. Both are acceptable methods of analyzing structural capacity under the New York State Building Construction Code.
We disagree, however, with the majority’s conclusion that plaintiffs have not raised a triable issue of fact as to defendant’s duty to inform plaintiffs that a destructive investigation would be necessary before it could determine whether the alternative analytical method would be advisable. Sear-Brown had an ongoing consulting relationship with plaintiffs in the course of which it alerted plaintiffs to a discrepancy between its visual observations and the results of its mathematical analysis, which was based solely on design drawings. Defendant suggested to plaintiffs that the discrepancy might be due to safety factors built *863into the working stress design method or to the possible addition of structural steel during the original construction, which was not readily discernable from an examination of the design drawings available at the time of its inspection of the structure. Under these circumstances, the opinion of plaintiffs’ expert that Sear-Brown had an obligation to inform plaintiffs that if a destructive investigation were done, it could reveal the need of an alternative method of analysis which might prove the structure sound and capable of supporting a ballasted roof, raises a triable issue of fact as to whether a reasonable engineer, in accordance with professional standards, should have informed plaintiffs of this potential before recommending complete removal of the existing roof. (Appeals from order of Supreme Court, Monroe County, Siracuse, J. — summary judgment.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and O’Donnell, JJ.